       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief ForViolations
                                                 Of: Americans With Disabilities
14     Fresh Society, Inc., a                    Act; Unruh Civil Rights Act
       California Limited Liability
15     Company
16               Defendant.
17
18         Plaintiff Brian Whitaker complains of Fresh Society, Inc., a California
19   Limited Liability Company; and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
25     2. Defendant Fresh Society, Inc. owned Fresh Society located at or about
26   2855 Stevens Creek Blvd, Santa Clara, California, in January 2021.
27     3. Defendant Fresh Society, Inc. owns Fresh Society (“Store”) located at or
28   about 2855 Stevens Creek Blvd, Santa Clara, California, currently.


                                            1

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 2 of 8




1      4. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of the Defendants
9    are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to the Store in January 2021 with the intention to avail
25   himself of its goods and to assess the business for compliance with the
26   disability access laws. Not only did Plaintiff personally encounter the unlawful
27   barriers in January 2021, but he wanted to return and patronize the business
28   again but was specifically deterred due to his actual personal knowledge of the


                                               2

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 3 of 8




1    barriers gleaned from his encounter with them.
2      9. The Store is a facility open to the public, a place of public
3    accommodation, and a business establishment.
4      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
5    to provide wheelchair accessible sales counters in conformance with the ADA
6    Standards as it relates to wheelchair users like the plaintiff.
7      11. The Store provides sales counters to its customers but fails to provide
8    any wheelchair accessible sales counters.
9      12. A problem that plaintiff encountered is that the sales counter was too
10   high. There was no counter that was 36 inches or less in height that plaintiff
11   could use for his transactions.
12     13. Plaintiff believes that there are other features of the sales counters that
13   likely fail to comply with the ADA Standards and seeks to have fully compliant
14   sales counters for wheelchair users.
15     14. On information and belief, the defendants currently fail to provide
16   wheelchair accessible sales counters.
17     15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
18   provide wheelchair accessible paths of travel in conformance with the ADA
19   Standards as it relates to wheelchair users like the plaintiff.
20     16. The Store provides paths of travel to its customers but fails to provide
21   wheelchair accessible paths of travel.
22     17. One problem that plaintiff encountered is that some of the paths of
23   travel inside the Store were less than 36 inches in width.
24     18. Plaintiff believes that there are other features of the paths of travel that
25   likely fail to comply with the ADA Standards and seeks to have fully compliant
26   paths of travel for wheelchair users.
27     19. On information and belief, the defendants currently fail to provide
28   wheelchair accessible paths of travel.


                                              3

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 4 of 8




1      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
2    personally encountered these barriers.
3      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
4    wheelchair accessible facilities. By failing to provide accessible facilities, the
5    defendants denied the plaintiff full and equal access.
6      22. The failure to provide accessible facilities created difficulty and
7    discomfort for the Plaintiff.
8      23. The defendants have failed to maintain in working and useable
9    conditions those features required to provide ready access to persons with
10   disabilities.
11     24. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     25. Plaintiff will return to the Store to avail himself of its goods and to
18   determine compliance with the disability access laws once it is represented to
19   him that the Store and its facilities are accessible. Plaintiff is currently deterred
20   from doing so because of his knowledge of the existing barriers and his
21   uncertainty about the existence of yet other barriers on the site. If the barriers
22   are not removed, the plaintiff will face unlawful and discriminatory barriers
23   again.
24     26. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 5 of 8




1    the plaintiff seeks to have all barriers related to his disability remedied. See
2    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
3    encounters one barrier at a site, he can sue to have all barriers that relate to his
4    disability removed regardless of whether he personally encountered them).
5
6    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
7    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
8    Defendants.) (42 U.S.C. section 12101, et seq.)
9      27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     28. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 6 of 8




1                 including individuals who use wheelchairs or to ensure that, to the
2                 maximum extent feasible, the path of travel to the altered area and
3                 the bathrooms, telephones, and drinking fountains serving the
4                 altered area, are readily accessible to and usable by individuals
5                 with disabilities. 42 U.S.C. § 12183(a)(2).
6      29. When a business provides facilities such as sales or transaction counters,
7    it must provide accessible sales or transaction counters.
8      30. Here, accessible sales or transaction counters have not been provided in
9    conformance with the ADA Standards.
10     31. When a business provides paths of travel, it must provide accessible
11   paths of travel.
12     32. Here, accessible paths of travel have not been provided in conformance
13   with the ADA Standards.
14     33. The Safe Harbor provisions of the 2010 Standards are not applicable
15   here because the conditions challenged in this lawsuit do not comply with the
16   1991 Standards.
17     34. A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily
19   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20     35. Here, the failure to ensure that the accessible facilities were available
21   and ready to be used by the plaintiff is a violation of the law.
22
23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
25   Code § 51-53.)
26     36. Plaintiff repleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                              6

     Complaint
        Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 7 of 8




1    that persons with disabilities are entitled to full and equal accommodations,
2    advantages, facilities, privileges, or services in all business establishment of
3    every kind whatsoever within the jurisdiction of the State of California. Cal.
4    Civ. Code §51(b).
5       37. The Unruh Act provides that a violation of the ADA is a violation of the
6    Unruh Act. Cal. Civ. Code, § 51(f).
7       38. Defendants’ acts and omissions, as herein alleged, have violated the
8    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
9    rights to full and equal use of the accommodations, advantages, facilities,
10   privileges, or services offered.
11      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
12   discomfort or embarrassment for the plaintiff, the defendants are also each
13   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
14   (c).)
15
16             PRAYER:
17             Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19           1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23           2. For equitable nominal damages for violation of the ADA. See
24   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021).
25           3. Damages under the Unruh Civil Rights Act, which provides for actual
26   damages and a statutory minimum of $4,000 for each offense.
27           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
28   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.


                                                7

     Complaint
       Case 5:21-cv-01815-VKD Document 1 Filed 03/16/21 Page 8 of 8




1
2    Dated: March 12, 2021        CENTER FOR DISABILITY ACCESS
3
4
                                  By: _______________________
5
                                        Amanda Seabock, Esq.
6                                       Attorney for plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
